Title: To James Madison from Rufus King, 11 October 1803
From: King, Rufus
To: Madison, James


Sir
Newyork Octr. 11th. 1803
My correspondence with the Department of State while I was in England, at different periods, had reference to the independence of So. America and whatever seemed to me material in my conversations on this subject either with the Br. Ministers, or with Genl. Miranda and other natives of the Spanish Colonies, was from time to time mentioned in my Despatches.
I have lately received two Letters from Miranda both dated at London in Augt. stating his determination to go immediately to Trinidad, and if he found the Situation of the province of Caraccas such as had been represented, to put himself at the head of the malcontents and attempt a Revolution. Subjoined is the Substance of the last letter dated Augt. 23. and by which I am requested and urged to endeavour to send to the address of Wm. Brown & co. Trinidad, Guns, Bayonets, fixed amunition, Powder, Pikes, and one or two hundred brave Americans.
[“]À Londres le 23. Aout 1803. La Credulité, ou la betise và son train ici, de maniere que je suis decidé à partir par le premier convoi, avec, ou sans, secours: leur Conduite me paroit à cette heure suspecte, & dieu sçait si elle n’est pas perfide! Ainsi je vous conjure au nom de vôtre Patrie, & de la mienne, de nous faire parvenir du secours au plutôt—le point ou il faut le diriger est l’isle de Trinidad, la maison de commerce Wm Brown & Co. port d’Espagne à la Trinidad. Et à D. Pedro Vargas qui est notre Agent dans la même place. Les Batimens peuvent se charger de farine, qui est un article profitable & de debit par tout, même dans les ports de la province de Caraccas. Ce qu’il-y-a de plus urgent est deux à quatre mille fusils avec Bayonettes, & des munitions de leur Calibre, avec de la Poudre à-feu en abondance, des Piques s’il-y-en-a, et cent ou deux cent braves Americains.”
“Post Scriptum—ut supra, le 30 aout 1803” viz
“J’ai definitivement conclu hier (avec le G——t) à ce qu’on me transportera dans un frigate a l’isle de Trinidad—que la je pourrai reunir mon monde pour le transporter sur le point que je voudrai, sans que le Gouvernment ici semble s’en meler (tant que la Neutralité avec l Espagne durera). On m’avance aussi une petite somme d’argent, & j’ai reçu en outre des offres considerable de la part de quelques habitants de l’Isle, tant d’argent qu’en hommes—je ne doute pas qu’ici on tient cet engagement, puisque c’est à la suite d’une très longue discussion que nous sommes arrives là. Ainsi mesurez vôtre tems je vous en prie, & faites moi parvenir sans faute deux Batimens americains pour le moins, avec quelques armes & quelques dizaines sinon des centaines, des braves Enfans de Columbia. Je compte absolument de partir d’ici dans un mois au plus tard, & je vous ai ma[r]qué la maison de Brown & Co. (qui est deja prevenu) pour diriger ces Batimens, qui doivent porter des Cargaisons de farine, pour mieux mettre le tout à couvert—je ne prevois dans ce moment rien qui puisse deranger le projet.”
“Audentes fortuna juvat.” “Vale.”
It is hardly necessary to add that Miranda, (whose name may not be new to you) has no authority to make to me these Propositions, any more than it is to assure you that I am sufficiently acquainted with my Duties as a Citizen not to engage in the[i]r Execution.
Considering the office which recently connected me with the Executive, it has seemed to me proper as respects the Govt. and prudent as regards myself to apprize you for the Presidents information of this communication, as well as of my Sentiments respecting it; the Subject is however of so much importance and delicacy in every point of view, and especially as concerns the personal character & Safety of Miranda, that I flatter myself this communication will be regarded as most strictly confidential. With sincere Respt. & Esteem I have the honour to be &c. &c.
R King
 

   
   Letterbook copy (NHi: Rufus King Papers, vol. 55).



   
   Francisco de Miranda (1756–1816) was a South American-born soldier who served as a brigadier general in the French revolutionary army and fought in the period from the battle of Valmy (1792) to that of Neerwinden (1793). Miranda repeatedly incited armed revolt against the Spanish in his native Venezuela until his capture in 1812. He died in a Spanish prison (Tulard, Dictionnaire NapoléonJean Tulard et al., Dictionnaire Napoléon (Paris, 1987)., p. 1175).



   
   See, for example, King to JM, 2 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:474–75).



   
   Portions of Miranda’s letter, with King’s docket disavowing any involvement in Miranda’s plans, are printed in King, Life and Correspondence of Rufus King, 4:517–18.



   
   The passages that follow have been translated by the editors: “London, 23 Aug. 1803. Gullibility or stupidity works its way here to such an extent that I have decided to leave with the first convoy, with or without help. Their conduct appears to me suspect and God knows whether it is not perfidious. In any case I implore you in the name of your country and my own to send us help as soon as you can, to be directed to the merchant house of William Brown & Company at Port-of-Spain, Trinidad, and to Pedro Vargas, our agent at that place. The ships should be loaded with flour, which is a profitable item and needed everywhere, even in the ports of the province of Caracas. These things are most urgently needed—two to four thousand muskets with bayonets, ammunition and powder, pikes if there are any to be had, and one or two hundred gallant Americans.



   
   “Postscript. 30 Aug. 1803. I concluded an agreement yesterday with the government to the effect that they will transport me in a frigate to Trinidad, where I can gather my men and ship them where I like, without this government’s appearing to be involved (so long as neutrality with Spain is maintained). They advance me a small amount of money, and I have received considerable offers from several inhabitants of the island, more of money than of men. I do not doubt that they will hold to this agreement, since it has been the product of a very long discussion. Therefore, please calculate the best time and send me without fail at least two American ships with arms and dozens, if not hundreds, of brave Americans. I leave here in a month at the latest, and I have already indicated to you the house of Brown & Company (which has been notified), to which the ships should be directed. They must carry flour, the better to hide the intent of the expedition. I know of nothing at this moment that could derail the project.” “Fortune favors the bold.” “Farewell.”


